DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The amendments to the claims, filed June 17, 2022, in response to the new grounds of rejection established by the Decision of the Patent Trial and Appeal Board filed April 27, 2022, are acknowledged. Claims 6-7, 9-11, 13, and 15-16 are amended. Claims 18-21 are newly added. Claims 6-7, 9-11, 13, 15-16 and 18-21 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6, and dependent claims thereof, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 6, the language regarding the first and second configurations of the apparatus wherein the steel strip production apparatus is “in a first configuration” and the steel strip production apparatus is “in a second configuration” cannot be found in the specification, and it is not obvious from the written description that there are two configurations of the same apparatus. For example, it is unclear if the second configuration comprises a sink roll and if the first configuration comprises a deflector roll, and therefore it is unclear if the apparatus of the two configurations are even the same apparatus. See 112(b) rejections below as well. 
Regarding Claim 6, the claim language “base steel strip” cannot be found in the written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 6, it is unclear what the first and second configuration of the apparatus comprises in regards to the sink and deflector roll. It is unclear if both the sink roll and the deflector roll are considered parts of the apparatus as the first configuration does not require the deflector roll and the second configuration does not require the sink roll. It is unclear which position the deflector roll is in when in the apparatus is in the first configuration. It is unclear what position the sink roll is in in the second configuration. It is unclear where the rolls are in relationship to each other when in each configuration and when switching configurations. It is unclear if the deflector roll is the sink roll, as the claims require them to be in the same position.
Regarding Claim 6, it is unclear what is being produced. It is unclear if the hot-dip plated steel strip is the same steel strip as the cold-rolled strip, or if the strips are physically separate, different and mutually exclusive. It is unclear where the steel strip is when switching configurations of the apparatus, or if there are two strips. While dependent Claim 9 requires that the transfer of the steel strip be stopped during switching, but it is unclear from Claim 6 what is happening to the steel strip during switching of configurations, and neither Claim 6 or Claim 9 specify if the steel strip is moved after stopping the transfer during switching of the apparatus configuration. Thus, it is unclear if the steel strip is being unloaded during the switching of the apparatus configurations. It is unclear if the cold-rolled or hot-dipped steel strip portion of the base steel strip produced from one configuration may then be hot-dipped or cold-rolled, respectively, in the other configuration of the apparatus after switching configurations, or if the portions to be hot-dipped and cold-rolled are always mutually exclusive. For example, the first configuration refers to a first portion of continuously annealed steel strip, wherein the second configuration refers only generally to the continuously annealed strip. It is unclear if the first portion of continuously annealed strip may be included in the second configuration.
Regarding Claim 6, and as stated in the Decision from the Patent Trial and Appeal Board, it is unclear what statutory class Claim 6 is directed to. The claim limitations appear to remain directed towards both two different methods of producing steel, an apparatus, and a method of modifying an apparatus. For example, the method of producing a steel strip refers to an apparatus, and modification of said apparatus (switching the structural configurations). The claim then proceeds to disclose a process of switching between the structural configurations, however, also then proceeds to direct steel strip processing limitations to the structural apparatus configurations. It is unclear how the first configuration and second configurations are structural configurations of an apparatus, but also methods to produce a steel strip. Thus, the claims appear directed to a combination of various methods and also an apparatus, wherein the invention must be one or the other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebata (previously cited, JP H07 118820 A, cited by Applicant, English translation provided by STIC) in view of Hoshino (previously cited, JP H11 279731 A, cited by Applicant, English translation provided by STIC), Naruse (previously cited, JP H05 9592 A, cited by Applicant, English translation provided by Applicant), and Bloom (previously cited, US 4,049,372).
Regarding Claim 6, Ebata discloses a steel-strip production method for producing a hot-dip-plated steel strip and a cold-rolled steel strip, the method comprising: providing a steel-strip production apparatus configured to produce a hot-dip-plated steel strip and a cold-rolled steel strip from a base steel strip, the steel-strip production apparatus (“quickly change over a carrying course of steel sheet in a shared manufacturing facility, in which a hot-dip coated steel sheet and cold-rolled steel sheet can be manufacturing in the same facility” Abstract; Fig. 5) including: 
a continuous annealing furnace (Fig. 5, heat treating furnace 5), 
a snout connected to the continuous annealing furnace (snout 6), 
a moveable hot-dip-plating tank (plating bath 2, lifting device 10); 
bath equipment (plating bath 2, sink roll 3) including a sink roll that is configured to turn a path direction of base steel strip after the base steel strip passes through the snout with the steel-stirp production apparatus in a first configuration in which the moveable hot-dip-plating tank is disposed in an online position and (see Fig. 5, steel strip passes from snout 6 to around sink roll 3 wherein hot-dip-plating tank 2 is in online position (steel is hot-dipped)); and
a moveable deflector roll configured to turn the path direction of the base steel strip after the base steel strip passes through the snout with the steel-strip production apparatus in a second configuration in which the moveable hot-dip-plating tank is disposed in an offline position (see Fig. 4, steel strip passes from snout 6 to deflector roll 11; see tank 2 is in offline position (steel does not pass through bath));
and
switching the steel-strip production apparatus from one of the first configuration and the second configuration to the other of the first configuration and the second configuration in order to produce the hot-dip-plated steel strip and cold-rolled steel strip (see Fig. 4 and Fig. 5, when steel is switched from cold rolling (Fig. 5) to hot-dip-plating (Fig. 4); see Abstract wherein configurations are switched),
wherein in the first configuration, the hot-dip-plated strip is produced from a first portion of the base steel strip by bringing the first portion of the base steel strip that is continuously annealed in the continuous annealing furnace into the hot-dip-plating tank (see Fig. 5, a first portion of steel strip S is hot-dip-plated in plating bath 2 after annealing in furnace 5);
in the second configuration, the cold-rolled steel strip is produced from a second portion of the base steel strip by transferring the base steel strip that is continuously annealed in the continuous annealing furnace without causing the second portion of the base steel strip to pass through the hot-dip-plating tank (see Fig. 4, steel strip is cold rolled and passes around deflector roll 11 without passing through plating bath 2; one of ordinary skill in the art would recognize the progression of the steel strip movement from Fig. 4 to Fig. 5 and vice-versa such that the portion to be cold rolled is considered a second portion of steel strip 1).
 (“deflector roll 11 will be inserted…then it switches to the conveying path of cold-rolled-sheet-steel manufacture…after a change…conveys the steel plate 1” [0020]; deflector roll 11 installed in predetermined position below sink roll 3 position);
Ebata does not expressly disclose wherein a position of the sink roll in the first configuration is the same as a position of the deflector roll in the second configuration.
Bloom teaches a method of switching rolls for a continuous annealing furnace wherein a deflector roll is switched out with a different roll wherein the different roll is at the arrangement position of the previous deflector roll, the previous deflector roll being rotationally removed from this arrangement position (“a furnace work supporting roll and a spare work roll…to inspect and/or remove the work roll from the furnace…rotated so that the position of the rolls are reversed” Abstract).   
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used the method of switching rolls by rotating the rolls in and out of a position, as taught by Bloom, for the invention disclosed by Ebata, such that the deflector roll is rotated into the position from which the sink roll is being rotated and removed from, and such that a position of the sink roll in the first configuration is the same as a position of the deflector roll in the second configuration. One would be motivated to do this because this method of roll removal “permits ready inspection, minor repair and/or replacement of the roll without shutting down the furnace operation” (Col. 1, lines 35-38), “allows for quick change of the furnace roll” (Col. 1, line 47), and would allow for less modification needed in tensioning the production line of the steel strip. Examiner notes that currently the claims do not require that the sink roll be removed from a stationary fixture and that the deflector roll be installed on that same fixture.  

Ebata is also silent towards sealing the continuous annealing furnace.
Hoshino discloses a continuous annealing furnace (Fig. 1, continuous annealing furnace 2) which is used for producing both a hot-dip-plated steel strip and a cold-rolled steel strip (“to provide an equipment for both of a continuous hot-dipping and a continuous annealing” Abstract) wherein the furnace is connected to a snout (snout 3) and the snout feeds a steel strip (steel plate 1) into a galvanizing bath (melting pot 6). Hoshino discloses using a sealing device arranged on the entry side of the snout along the transfer direction of the steel strip (Fig. 2, sealing device 5 is on entry side of the snout 3) wherein the sealing device may be a combination of seal devices (“various sealing machine styles, such as a labyrinth seal, a roll seal, gas curtain seals, or those combination of any” [0009]). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have placed and used a combination of sealing devices on the entry side of the snout, as taught by Hoshino, for the invention disclosed by Ebata. One would be motivated to place seals on the entrance side of the snout in order to prevent atmospheric gases from entering the furnace through the snout (Hoshino, “open air is intercepted by sealing device 5 also in the time of the continuous-annealing operation…the open air tries to enter the continuous annealing furnace 2 through the snout 3, since there is the sealing device 5, the open air cannot enter the continuous annealing furnace” [0008]).
Hoshino discloses that the combination of sealing devices comprises a noncontact-type seal roll device (“various sealing machine styles, such … a roll seal, gas curtain seals, or those combination of any” [0009]), but does not specifically disclose wherein the combination of sealing devices comprises both a contact-type seal plate device and the noncontact-type roll device, arranged in that order along the transfer direction of the steel strip.  
Naruse discloses a continuous annealing furnace (Fig. 2, continuous annealing furnace 10) comprising noncontact-type seal roll devices (Fig. 1, seal roll 70 and second seal roll 66; “second seal roll 66…substantially same configuration as the first seal roll 70” [0028]) and contact-type seal plate devices (Fig. 1, first and second pressing seal devices 72 and 86) that are arranged on the entry side of a passage (“first seal roll 70….provided on the…side of the entrance side” [0028]; see Fig. 1, seal roll 70, seal roll 66, and pressing seal devices 72 and 86 are on entrance side of inlet portion 62) along the transfer direction of the steel strip (see Fig. 1, seal roll 70, seal roll 66, and pressing seal devices 72 and 86 are along the direction of the steel strip 3). Naruse discloses wherein the noncontact and contact-type seal devices are in either order (See Fig. 1, seal roll 70 is prior to pressing seal devices 72 and 86, and seal roll 66 is after pressing seal devices 72 and 86).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have included both a contact-type seal plate device, as taught by Naruse, and a noncontact-type seal roll device, taught by Hoshino and Naruse, such that the contact-type seal plate device was placed before the noncontact-type seal roll device along the transfer direction of the steel strip from the furnace to the snout, as taught by Naruse, for the invention disclosed by Ebata. One would be motivated to use both seal devices in order to prevent the flow of air into the furnace during production (Naruse, “seal roll at the inlet of the preheating furnace and narrowing the opening amount of the inlet, the outside air to prevent intrusion into the furnace” [0007]) and during a stoppage or changeover (Naruse, “fresh air intrudes into the furnace through a slight gap between the roll and seal nozzles” [0009]; object of the present invention to provide…capable of sufficient sealing the interior of a…furnace from the outside even when the line is stopped” [0010]; “pressing member provided may be on the upstream side or the downstream side of the…gas seal means” [0012]; “pressing member…prevents outside air form entering the furnace through a small gap between the seal nozzles” [0013]), as well as to prevent oxidation of the steel strip. It would have been obvious to have placed the noncontact-type seal roll after the contact-type seal plate device so that the seal roll would be nearest the atmosphere (Naruse, “seal roll at the inlet of the preheating furnace and narrowing the opening amount of the inlet, the outside air to prevent intrusion into the furnace” [0007]) and so that the contact-type seal plate device was nearest the furnace (Naruse, “pressing plates 72, 86…press the pressing plates to the steel strips 3 when the inside of the preheating zone 11 attains a negative pressure state” Abstract), and also as a matter of design choice. It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI.

Regarding Claims 10, Ebata discloses wherein a hot-dip-plated steel strip is produced (Fig. 5, hot-dip-plated steel strip produced by hot-dip-plating (Fig. 5)).

Regarding Claims 18, Ebata discloses wherein a cold-rolled steel strip is produced (Fig. 4, cold-rolled steel strip produced). 

Claims 7, 9, 11, 13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebata in view of Hoshino, Naruse and Bloom, as applied to Claim 6 above, and further in view of Ueno (previously cited, US 6,341,955 B1).
Regarding Claim 7, Ebata in view of Hoshino and Naruse disclose wherein the production of the hot-dip-plated steel strip includes opening the contact-type seal plate device and the non-contact type seal roll device; and the production of the cold-rolled steel strip includes opening the contact-type seal plate device (see Naruse, Fig. 1, non-contact type seal roll device and contact-type seal plate device are in open position during the transfer of steel strip 3; the transfer of the steel strip would be the case for both the hot-dip-plated and the cold-rolled production mode). 
Ebata, Hoshino, and Naruse do not disclose closing the non-contact type seal roll device.
Ueno discloses a similar sealing apparatus for a continuous heat-treatment furnace (“A seal roll apparatus and method hermetically seals boundaries between…heat-treating sections for continuously heating and cooling a strip material in a continuous heat-treatment furnace” Abstract) which is used for a cold-rolled steel strip (“continuous heat-treatment furnace for a cold-rolled steel strip” Col. 1, lines 19-20) wherein the seal rolls have a gap between the rolls (“seal rolls opposed to each other with a gap therebetween for pass the strip material” Abstract) which may be controlled and thus opened and closed (Fig. 1, seal roll gap controller 7).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have closed the non-contact type seal roll device, as taught by Ueno, for the invention disclosed by Ebata, Hoshino and Naruse. One would be motivated to close the non-contact type seal roll device, or to decrease the gap between the seal rolls, as a matter of design choice to more effectively seal the continuously annealing furnace when it is possible, such as during cold-rolling production. For example, a strip to be galvanized may need to exit the annealing furnace at a higher temperature than a cold-rolled strip, and thus, due to the thermal expansion from higher temperatures, the seal rolls would need to be further away for the to-be hot-dip-plated steel strip (“thermal expansion of seal rolls…due to radiation heat from the steel strips or furnace walls…there is a limit to narrowing the roll gap between seal rolls” Col. 2, lines 54-58). When switching to cold-rolled steel strip production, the seals could effectively be closer since the treating temperature might be lower. Additionally, surface defects caused by the seal rollers being too close would be more detrimental for a steel strip that is to be galvanized than it would be for a cold-rolled steel strip (“probability of scratches increases as the roll gap between seal rolls is decreased” Col. 3, lines 15-16). Furthermore, no criticality was found regarding the configuration of the seals, and whether the noncontact-type seal roll device needs to be open while the contact-type seal plate device is closed, and vice versa, in the instant specification (“Seal plate device is opened after closing the seal roll device 20 thus preventing the reducing gas from flowing to the outside of the furnace and preventing the atmospheric air from entering into the furnace, using the seal roll devices 20” [0034]; “The seal plate device 10 is thereafter closed and the seal roll devices 20 are opened thus preventing the reducing gas from flowing to the outside of the furnace and preventing the atmospheric air form entering into the furnace, using the seal plate device 10” [0038]; either configuration achieves the same function of ‘preventing the reducing gas from flowing to the outside of the furnace and preventing the atmospheric air form entering into the furnace’).

Regarding Claim 9, Ebata in view of Hoshino, Naruse, and Bloom discloses wherein the switching the steel-strip production apparatus from the first configuration to the second configuration further includes:
stopping the transfer of the base steel strip (“in…hot-dipping steel plate manufacturing process to…cold-rolled–sheet-steel manufacturing process…switching…tension…applied to steel plate 1…is loosened, and it change into…a retreating position” [0019]; “deflector roll 11 will be inserted…after a change…conveys the steel plate 1” [0020]);
closing the contact-type seal plate device (taught by Naruse, see above Claim 6 rejection; Naruse, “fresh air intrudes into the furnace through a slight gap between the roll and seal nozzles” [0009]; object of the present invention to provide…capable of sufficient sealing the interior of a…furnace from the outside even when the line is stopped” [0010]; “pressing member…prevents outside air form entering the furnace through a small gap between the seal nozzles” [0013]);
removing the bath equipment including the sink roll (see from Fig. 4 to Fig. 5, plating tub 2 and support rolls 8a and 8b are removed from the steel strip production line in order to switch between hot-dip-plate mode (Fig. 5) and cold-rolled mode (Fig. 4); 
installing the deflector roll to form a transfer path when producing the cold-rolled strip (see Bloom teaching above, deflector roll 11 would rotate into the previous position from which sink roll 3 had previously been in; Ebata, “deflector roll 11 will be inserted…then it switches to the conveying path of cold-rolled-sheet-steel manufacture…after a change…conveys the steel plate 1” [0020]);
opening the seal plate device (Naruse discloses closing the seal plate device during line stoppage, and also teaches the seal plate device open when line is not stopped, see Naruse, Fig. 1 when steel strip 3 is moving in the transfer direction), and 
the switching the steel-strip production apparatus from the first configuration to the second configuration further includes: 
stopping the transfer of the base steel strip (“the hot-dipping steel plate manufacturing process is the same as the change to a cold-rolled-sheet-steel manufacturing process from the aforementioned hot-dipping steel plate manufacturing process, and the change to a hot-dipping steel plate manufacturing process from a cold-rolled-sheet-steel manufacturing process…it is clear as above-mentioned to carry out” [0022]);
closing the contact-type seal plate (taught by Naruse, see above Claim 6 rejection; Naruse, “fresh air intrudes into the furnace through a slight gap between the roll and seal nozzles” [0009]; object of the present invention to provide…capable of sufficient sealing the interior of a…furnace from the outside even when the line is stopped” [0010]; “pressing member…prevents outside air form entering the furnace through a small gap between the seal nozzles” [0013]);
removing the deflector roll (see Fig. 5, deflector roll 11 has been removed from path line of steel strip 1; it also would have been obvious to have rotated the sink roll 3 back into the predetermined position during switching production modes, thus also removing the deflector roll from the predetermined position as taught by Bloom);
moving the hot-dip-plating tank from the off-line position to the online position (See Fig. 4 and 5, plating tub 2 has been moved from off-line position in Fig. 4, upwards to online position in Fig. 5 via lifting device 10);
installing the bath equipment including the sink roll (See Fig. 5, sink roll 3 and the support rolls 8a and 8b have been re-installed and re-immersed back into plating tub 2, and further reinstated to be with the path line of steel strip 1; see above, it also would have been obvious to have rotated the sink roll 3 back into the predetermined position during switching production modes as taught by Bloom); and
opening the contact-type seal plate device (Naruse discloses closing the seal plate device during line stoppage, and also teaches the seal plate device open when line is not stopped, see Naruse, Fig. 1 when steel strip 3 is moving in the transfer direction).
Ebata, Naruse, and Hoshino do not disclose closing the non-contact type seal roll device when switching to the cold-rolling production mode. 
Ueno discloses a similar sealing apparatus for a continuous heat-treatment furnace (“A seal roll apparatus and method hermetically seals boundaries between…heat-treating sections for continuously heating and cooling a strip material in a continuous heat-treatment furnace” Abstract) which is used for a cold-rolled steel strip (“continuous heat-treatment furnace for a cold-rolled steel strip” Col. 1, lines 19-20) wherein the seal rolls have a gap between the rolls (“seal rolls opposed to each other with a gap therebetween for pass the strip material” Abstract) which may be controlled and thus opened and closed (Fig. 1, seal roll gap controller 7).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have closed the non-contact type seal roll device, as taught by Ueno, for the invention disclosed by Ebata, Hoshino and Naruse. One would be motivated to close the non-contact type seal roll device, or to decrease the gap between the seal rolls, as a matter of design choice to more effectively seal the continuously annealing furnace when possible. For example, a strip to be galvanized may need to exit the annealing furnace at a higher temperature than a cold-rolled strip, and thus, due to the thermal expansion from higher temperatures, the seal rolls would need to be further away for the to-be hot-dip-plated steel strip (“thermal expansion of seal rolls…due to radiation heat from the steel strips or furnace walls…there is a limit to narrowing the roll gap between seal rolls” Col. 2, lines 54-58). When switching to cold-rolled steel strip production, the seals could effectively be closer since the treating temperature might be lower. Additionally, surface defects caused by the seal rollers being too close would be more detrimental for a steel strip that is to be galvanized than it would be for a cold-rolled steel strip (“probability of scratches increases as the roll gap between seal rolls is decreased” Col. 3, lines 15-16). Furthermore, no criticality was found regarding the configuration of the seals, and whether the noncontact-type seal roll device needs to be open while the contact-type seal plate device is closed, and vice versa, in the instant specification (“Seal plate device is opened after closing the seal roll device 20 thus preventing the reducing gas from flowing to the outside of the furnace and preventing the atmospheric air from entering into the furnace, using the seal roll devices 20” [0034]; “The seal plate device 10 is thereafter closed and the seal roll devices 20 are opened thus preventing the reducing gas from flowing to the outside of the furnace and preventing the atmospheric air form entering into the furnace, using the seal plate device 10” [0038]; either configuration achieves the same function of ‘preventing the reducing gas from flowing to the outside of the furnace and preventing the atmospheric air form entering into the furnace’).

Regarding Claim 11, Ebata in view of Hoshino, Naruse, Bloom and Ueno discloses wherein the switching the steel-strip production apparatus from the first configuration to the second configuration further includes:
stopping the transfer of the steel strip (“in…hot-dipping steel plate manufacturing process to…cold-rolled–sheet-steel manufacturing process…switching…tension…applied to steel plate 1…is loosened, and it change into…a retreating position” [0019]; “deflector roll 11 will be inserted…after a change…conveys the steel plate 1” [0020]);
closing the contact-type seal plate device (taught by Naruse, see above Claim 6 rejection; Naruse, “fresh air intrudes into the furnace through a slight gap between the roll and seal nozzles” [0009]; object of the present invention to provide…capable of sufficient sealing the interior of a…furnace from the outside even when the line is stopped” [0010]; “pressing member…prevents outside air form entering the furnace through a small gap between the seal nozzles” [0013]);
removing the bath equipment including the sink roll (see from Fig. 4 to Fig. 5, plating tub 2 and support rolls 8a and 8b are removed from the steel strip production line in order to switch between hot-dip-plate mode (Fig. 5) and cold-rolled mode (Fig. 4); 
moving the hot-dip-plating tank from an online position to an off-line position (See Fig. 4 and 5, plating tub 2 has been moved from online position in Fig. 5, downwards to off-line position in Fig. 4 via lifting device 10);
installing the deflector roll to form a transfer path when producing the cold-rolled strip (see Bloom teaching above, deflector roll 11 would rotate into the previous position from which sink roll 3 had previously been in; Ebata, “deflector roll 11 will be inserted…then it switches to the conveying path of cold-rolled-sheet-steel manufacture…after a change…conveys the steel plate 1” [0020]);
closing the noncontact-type seal roll device (see teaching by Ueno above; Ueno, “A seal roll apparatus and method hermetically seals boundaries between…heat-treating sections for continuously heating and cooling a strip material in a continuous heat-treatment furnace” Abstract; “seal rolls opposed to each other with a gap therebetween for pass the strip material” Abstract; “thermal expansion of seal rolls…due to radiation heat from the steel strips or furnace walls…there is a limit to narrowing the roll gap between seal rolls” Col. 2, lines 54-58; Fig. 1, seal roll gap controller 7); and
opening the seal plate device (Naruse discloses closing the seal plate device during line stoppage, and also teaches the seal plate device open when line is not stopped, see Naruse, Fig. 1 when steel strip 3 is moving in the transfer direction), and 
the switching the steel-strip production apparatus from the first configuration to the second configuration further includes: 
stopping the transfer of the base steel strip (“the hot-dipping steel plate manufacturing process is the same as the change to a cold-rolled-sheet-steel manufacturing process from the aforementioned hot-dipping steel plate manufacturing process, and the change to a hot-dipping steel plate manufacturing process from a cold-rolled-sheet-steel manufacturing process…it is clear as above-mentioned to carry out” [0022]);
closing the contact-type seal plate (taught by Naruse, see above Claim 6 rejection; Naruse, “fresh air intrudes into the furnace through a slight gap between the roll and seal nozzles” [0009]; object of the present invention to provide…capable of sufficient sealing the interior of a…furnace from the outside even when the line is stopped” [0010]; “pressing member…prevents outside air form entering the furnace through a small gap between the seal nozzles” [0013]);
removing the deflector roll (see Fig. 5, deflector roll 11 has been removed from path line of steel strip 1; it also would have been obvious to have rotated the sink roll 3 back into the predetermined position during switching production modes, thus also removing the deflector roll from the predetermined position as taught by Bloom);
moving the hot-dip-plating tank from the off-line position to the online position (See Fig. 4 and 5, plating tub 2 has been moved from off-line position in Fig. 4, upwards to online position in Fig. 5 via lifting device 10);
installing the bath equipment including the sink roll (See Fig. 5, sink roll 3 and the support rolls 8a and 8b have been re-installed and re-immersed back into plating tub 2, and further reinstated to be with the path line of steel strip 1; see above, it also would have been obvious to have rotated the sink roll 3 back into the predetermined position during switching production modes as taught by Bloom); and
opening the contact-type seal plate device (Naruse discloses closing the seal plate device during line stoppage, and also teaches the seal plate device open when line is not stopped, see Naruse, Fig. 1 when steel strip 3 is moving in the transfer direction).

Regarding Claims 13 and 15-16, Ebata discloses wherein a hot-dip-plated steel strip is produced (Fig. 5, hot-dip-plated steel strip produced by hot-dip-plating (Fig. 5)).

Regarding Claims 19-21, Ebata discloses wherein a cold-rolled steel strip is produced (Fig. 4, cold-rolled steel strip produced). 

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered in light of the amendments but they are not persuasive. Applicant argues amendments overcome the rejections raised by the Patent Trial and Appeal Board, however, the 112(b) issue is not resolved, and the amendments raise new issues (see details above in 112 rejections). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE P SMITH/             Examiner, Art Unit 1735               

                              
/KILEY S STONER/Primary Examiner, Art Unit 1735